DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach An eyewear device comprising: an eyewear body; powered electronics carried by the eyewear body and configured for operation in an always-on state, the eyewear device providing no functionality for user-controlled powering down during wear; a camera carried by the eyewear body; an input mechanism provided on the eyewear body to enable user control over operation of the camera, the input mechanism being disposable exclusively between an engaged condition and a disengaged condition; and a camera controller carried by the eyewear body and communicatively coupled to the powered electronics, the camera controller being configured to perform operations when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 14, 2022